DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-17 of copending Application No. 17/259,745 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	As to claim 1, claim 1 of copending Application No. 17/259,745 recites a deadfront configured to hide a display when the display is not active, the deadfront comprising: a substrate having a first major surface and a second major surface, the second major surface being opposite the first major surface; a neutral density filter disposed on the second major surface of the substrate; and an ink layer disposed on the neutral density filter; wherein the ink layer defines at least one display region in which the deadfront transmits at least 60% of incident light and at least one non-display region in which the deadfront transmits at most 5% of incident light; wherein a contrast sensitivity between each of the at least one display region and each of the at least one non-display region is at least 15 when the display is not active.
As to claim 2, claim 1 of copending Application No. 17/259,745 recites wherein a contrast sensitivity between each of the at least one display region and each of the at least one non-display region is at least 15 when the display is not active.
As to claim 3, claim 1 of copending Application No. 17/259,745 wherein a contrast sensitivity between each of the at least one display region and each of the at least one non-display region is at least 15 when the display is not active.  This constitutes an overlapping range with the claimed range of the contrast sensitivity being at least 20.
As to claim 4, claim 2 of copending Application No. 17/259,745 further recites wherein substrate transmits at least 70% of incident light in the visible spectrum.
As to claim 5, claim 3 of copending Application No. 17/259,745 further recites wherein the substrate is a plastic that is at least one of polymethylmethacrylate, polyethylene terephthalate, cellulose triacetate or polycarbonate.
As to claim 6, claim 4 of copending Application No. 17/259,745 further recites wherein the substrate is a glass or glass-ceramic material.
As to claim 7, claim 5 of copending Application No. 17/259,745 further recites wherein the substrate comprises at least one of soda lime glass, aluminosilicate glass, borosilicate glass, boroaluminosilicate glass, alkali-containing aluminosilicate glass, alkali-containing borosilicate glass, or alkali-containing boroaluminosilicate glass.
As to claim 8, claim 6 of copending Application No. 17/259,745 further recites wherein the neutral density filter transmits up to 80% of light in the visible spectrum.  This is an overlapping range with the claimed range of 60% to 80%.
As to claim 10, claim 8 of copending Application No. 17/259,745 further recites wherein the neutral density filter comprises a film.
As to claim 11, claim 9 of copending Application No. 17/259,745 further recites wherein the film comprises one or more polyester layers and at least one layer comprising at least one of a dye, a pigment, a metallized layer, ceramic particles, carbon particles, or nanoparticles.
As to claim 12, claim 11 of copending Application No. 17/259,745 further recites wherein the ink coating is a CYMK neutral black.
As to claim 13, claim 10 of copending Application No. 17/259,745 further recites wherein the neutral density filter comprises an ink coating, but does not disclose the color of the ink coating being white or clear.  However, selecting a color was a matter of obvious design choice.
As to claim 14, claim 12 of copending Application No. 17/259,745 further recites wherein the ink coating has an L* of from 50 to 90 according to the CIE L*a*b* color space.
As to claim 15, claim 12 of copending Application No. 17/259,745 further recites wherein the ink coating has an L* of from 50 to 90 according to the CIE L*a*b* color space.  Although this range does not overlap the claimed L* value of 100, it is close enough that one of ordinary skill would have expected the same properties.  See MPEP 2144.05(I).
As to claim 16, claim 13 of copending Application No. 17/259,745 further recites wherein neutral density filter is a solid color.
As to claim 17, claim 14 of copending Application No. 17/259,745 further recites wherein the ink layer has an ink reflection coefficient of from 0.1% to 5%.
As to claim 18, claim 15 of copending Application No. 17/259,745 recites that the deadfront further comprises a surface treatment disposed on the first major surface of the substrate.
As to claim 19, claim 16 of copending Application No. 17/259,745 further recites wherein the surface treatment is at least one of antiglare, etching, antireflection coating, or durable antireflection coating.
As to claim 20, claim 17 of copending Application No. 17/259,745 further recites wherein the substrate is 1 mm or less in thickness.
As to claim 21, claim 1 of copending Application No. 17/259,745 does not recite a specific type of display.  However the types of displays recited in the instant claim are well known and conventional.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a neutral density filter disposed on the second major surface of the transparent substrate”.  However, it is unclear exactly what a neutral density filter is because the specification seems to provide contradictory guidance on this limitation.  For example, paragraph [0013] of the specification says that the neutral density filter transmits a relatively high amount of light in such a way as to not distort any colors of the display and so as not to substantially diminish the brightness of the display.  This is in contrast to paragraph [0026], where the neutral density filter may be a colorant coating such as an ink coating.  For examination purposes, the term neutral density filter will be interpreted as being any optical layer that is transparent, partially transparent or colored.  Claims 2-8 and 10-21 are rejected based on their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10, 16, 18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al. (US 2020/0369223).
	As to claims 1-3, Hansen discloses in figure 11: at least one display unit L or MD having a first major surface; and at least one deadfront substantially overlapping the display unit first major surface, the deadfront comprising: a transparent substrate T having a first major surface and a second major surface, the second major surface being opposite the first major surface; a neutral density filter BL disposed on the second major surface of the transparent substrate; and a colorant layer M disposed on the neutral density filter; wherein the colorant layer defines at least one display region in which the deadfront transmits at least 60% of incident light and at least one non-display region in which the deadfront transmits at most 5% incident light; and wherein a contrast sensitivity between each of the at least one display region and each of the at least one non-display region is at least 20 when the display is not active.  See paragraph [0071].
	As to claim 4, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1.  Because the substrate T is transparent, it would transmit at least 70% of incident light in the visible spectrum.
	As to claims 6-7, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hansen further discloses in paragraph [0092] that the substrate may be a glass substrate made of commercially available Gorilla Glass, which is an alkali containing aluminosilicate glass.
	As to claim 8, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1.  Because the neutral density filter BL is transparent, it would transmit 60-70% of incident light in the visible spectrum.
	As to claim 10, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hansen further discloses in figure 11 wherein the neutral density filter BL comprises a film.
	As to claim 16, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hansen further discloses in paragraph [0014] that the neutral density filter may comprise ink or paint, which would give it a solid color.
	As to claim 18, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hansen further discloses in figures 14A-14C, a surface treatment CT disposed on the first major surface of the substrate T.
As to claim 21, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hansen further discloses that the display unit L is an LED array.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2020/0369223).
	As to claim 5, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hansen further discloses in paragraph [0015] that the cover substrate may comprise plastic, but does not disclose that the plastic is one of polymethylmethacrylate, polyethylene terephthalate, or cellulose triacetate.  However, these materials were conventional types of plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen cover substrate is made of plastic that is one of polymethylmethacrylate, polyethylene terephthalate, or cellulose triacetate because conventional materials were known to be cost effective and reliable.
	As to claims 12-15 and 17, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose the claimed optical properties of the colorant material.  However, it was well known to select such optical properties based achieving the desired optical effect.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen by providing a colorant material having the claimed optical properties because selecting such optical properties to achieve the desired optical effect was a matter of obvious design choice.
As to claim 19, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 18, but does not disclose that the surface treatment is an antiglare or antireflection coating.  However, it was well known to provide an antiglare or antireflection coating to the surface of a cover glass in order to reduce the amount of unwanted reflection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen by providing a surface treatment that is an antiglare or antireflection coating in order to reduce unwanted reflection.
As to claim 20, Hansen discloses all of the elements of the claimed invention discussed above regarding claim 1.  Hansen further discloses in paragraph [0092], a cover comprising commercially available Gorilla Glass with a thickness of 1.1 mm.  Although this does not overlap the claimed range of less than 1 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify Hansen by providing a cover substrate having a thickness of 1 mm or less because the prior art thickness of 1.1 mm is close enough that one of ordinary skill would have expected the same properties.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871